ORDER

PER CURIAM.
AND NOW, this 8th day of May, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Was the evidence insufficient to prove endangering the welfare of children because defendant did not have direct contact with children?
(2) Assuming arguendo defendant could not endanger the welfare of children in his individual capacity, but as part of a general scheme placed a known sexual predator under his control in a position that promoted the risk of further sexual assaults, was the evidence sufficient to convict him as an accomplice?
The Petition for Leave to Reply to Respondent’s Brief in Opposition is DENIED as moot.